Case 8:19-cv-02865-CEH-AAS Document 15 Filed 05/27/20 Page 1 of 2 PageID 86


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ANTONIA SOPHIE RICHMOND,

       Plaintiff,

v.                                                            Case No: 8:19-cv-2865-T-36AAS

POLK COUNTY HEALTH
DEPARTMENT, JOY JACKSON, LEROY
DUX, TAMMY DURDEN and LISANDRA
SANCHEZ-CRESPO,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Amanda Arnold Sansone on May 7, 2020 (Doc. 14). In the Report and

Recommendation, Magistrate Judge Sansone recommends that Plaintiff's Motion for Leave to

Proceed In Forma Pauperis (Doc. 1) be DENIED, and Plaintiff's latest amended complaint (Doc.

13) be DISMISSED. All parties were furnished copies of the Report and Recommendation and

were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 14) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:19-cv-02865-CEH-AAS Document 15 Filed 05/27/20 Page 2 of 2 PageID 87


      (2)   The Report and Recommendation of the Magistrate Judge (Doc. 12) is DENIED

            as moot.

      (3)   Plaintiff’s Motion for Leave to proceed In Forma Pauperis (Doc. 1) is DENIED.

      (4)   Plaintiff’s third amended complaint (Doc. 13) is DISMISSED.

      (5)   The Clerk is directed to terminate all pending motions and close this case.

      DONE AND ORDERED at Tampa, Florida on May 27, 2020.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                             2
